620 So.2d 1325 (1993)
STATE of Louisiana
v.
Charles CARR.
No. 93-KK-1529.
Supreme Court of Louisiana.
July 7, 1993.
Stay order recalled. Writ granted. The three other alleged acts of unadjudicated delinquency are not sufficiently similar to the offense charged to justify their admission in evidence under State v. Prieur, 277 So.2d 126 (La.1973). Accordingly, the trial judge's ruling permitting introduction of these other alleged delinquent acts is reversed. In view of our holding, it is unnecessary to reach relator's other assignments of error. Case remanded to the district court for further proceedings.
DENNIS, J., not on panel.